EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniar Hussain (Reg. No. 59,026) on 22 November 2021.

The application has been amended as follows: 
IN THE SPECIFICATION
	In the abstract, the first sentence has been deleted.

	In the abstract, lines 1-2, “A compliance mechanism” has been replaced by - - A compliance mechanism for a pick and place robotic system - -.

	In the abstract, all the semicolons have been replaced by commas.

	In the abstract, the first colon (line 3) has been deleted and the second colon (line 4) has been replace by a comma.

IN THE CLAIMS
	In Claim 1, last line, “direction” has been replaced by - - axis - -.

	In Claim 1, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrases - - wherein a longitudinal axis of the protruded piece is perpendicular to the longitudinal axis of the rod; and
	wherein the slot of the sheath is configured to slide along the protruded piece when the sheath structure moves along the longitudinal axis of the rod. - - have been added.

	Claims 3 and 17 have been cancelled.

	In Claim 16, last line, “direction” has been replaced by - - axis - -.

	In Claim 16, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrases - - wherein a longitudinal axis of the protruded piece is perpendicular to the longitudinal axis of the rod; and
	wherein the slot of the sheath is configured to slide along the protruded piece when the sheath structure moves along the longitudinal axis of the rod. - - have been added.

Reasons for Allowance
Claims 1-2, 4-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 7,665,783 to Nishio discloses protruded piece 7a and rod 7, however, Nishio does not disclose that a longitudinal axis of protruded piece 7a is perpendicular to the longitudinal axis of rod 7 in combination with the other claim limitations. Instead, their axes are collinear. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,344,202 does not have a protruded piece as claimed. It is noted that US 2021/0197405 has protruded piece 34 as claimed; however, the reference is not prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652